DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2019/0324280 by Yildiz et al. (“Yildiz”).

As to claim 1, Yildiz discloses an electronic device worn on a user’s head (Yildiz, head mounted display 200, Figure 2B), comprising:
a display part (Yildiz, display device 202, Figure 2A) configured to display a virtual image or picture in front of the user’s eyes (Yildiz, head mounted display may comprise a head mounted virtual reality display, ¶ [0047]); and
a band (Yildiz, temple straps 206 and crown strap 204, Figures 2A and 2B) coupled with the display part to surround the user’s head,
wherein the display part further comprises:
a face contact part (Yildiz, forehead pad 208, Figure 2B) coming into contact with the user’s face;
a sensing part (Yildiz, crown sensors 324-1 and temple sensors 322-1 and 322-2, Figure 3A) configured to sense whether the face comes into contact with the face contact part; The crown and temple sensors of Yildiz detect the presence of a user’s face in contact with the forehead pad.
an adjusting part (Yildiz, crown strap adjustment actuator 430 and temple strap adjustment actuator 440, Figure 4) configured to adjust a length of the band,
wherein the adjusting part adjusts the length of the band using data sensed by the sensing part (Yildiz, head mounted display 400 may monitor the plurality of strap position sensors associated with each strap and adjust the position of each strap.  When the position of crown strap 404 is to be adjusted to increase the pressure of crown strap 404 to achieve a desired fit of head mounted display 200, crown strap adjustment actuator 430 may utilize crown drive stepper motor 434 to rotate crown drive pinion 432 in a first rotational direction to cause crown drive pinion 432 to move in a first direction along crown drive rack 436 to tighten crown strap 404. Figure 4, ¶ [0061])(Yildiz, When the positions of temple straps 406-1 and 406-2 are to be adjusted 
As to claim 2, Yildiz discloses the electronic device wherein the face contact part further comprises a face pad (Yildiz, forehead pad 208, Figure 2B).
As to claim 3, Yildiz discloses the electronic device wherein the sensing part comprises a plurality of sensors (Yildiz, crown sensors 324-1 and temple sensors 322-1 and 322-2, Figure 3A), and
the sensors are arranged inside the face pad to be spaced apart from each other at regular intervals. As shown in figure 3A of Yildiz, the crown and temple sensors are space apart from each other at regular intervals.
As to claim 5, Yildiz discloses the electronic device wherein the plurality of sensors comprises at least one of a pressure sensor and an atmospheric pressure sensor (Yildiz, Head mounted display 200 may also monitor strap pressure data associated with the plurality of straps using the plurality of the pressure sensors and strap position data of each respective strap of the plurality of straps using each of the plurality of strap position sensors. ¶ [0053]).
As to claim 6, Yildiz discloses the electronic device further comprising:
a control part (Yildiz, controller 722, Figure 7) configured to control and process a signal, data and information inputted into or outputted from the electronic device (Yildiz, During operation, sensor hub 720 may coordinate the transmission of sensor data and sensor commands between controller 722 and crown strap pressure sensors 712, temple strap pressure sensors 714, eye tracking sensors 716, crown strap position sensor 728, temple strap position sensor 730, emergency stop 718, a motion detection device 734, an authentication device 736, a gesture recognition device 738, and a voice recognition device 740. Figure 7, ¶ [0067]), As shown in figure 7 of Yildiz, the controller 722 receives data from the sensor hub and transmits controls to the actuators.
wherein the sensing part is electronically connected to the control part to transmit or receive the data to or from the control part (Yildiz, crown sensors and temple sensors, Figure 7).
As to claim 16, Yildiz discloses a method of adjusting a length of a band for fixing an electronic device to a user’s head (Yildiz, method for automatic adjustment of straps of a head mounted display 1000, Figure 10), the method comprising:
primarily sensing a pressure or atmospheric pressure value generated between a face contact part through which the electronic device comes into contact with the user’s face and the user’s face (Yildiz, crown sensors 324-1 and temple sensors 322-1 and 322-2, Figure 3A) (Yildiz, Head mounted display 200 may also monitor strap pressure data associated with the plurality of straps using the plurality of the pressure sensors and strap position data of each respective strap of the plurality of straps using each of the plurality of strap position sensors. ¶ [0053]) (Yildiz, At step 1008, monitoring, by the controller, strap pressure data associated with the plurality of straps using a plurality of the pressure sensors associated with the plurality of straps. Figure 10, ¶ [0073]);
determining whether the primarily sensed pressure or atmospheric pressure value exceeds a threshold value (Yildiz, When the monitored context information indicates that the accepted fit of head mounted display 200 on the user is to be changed, head mounted display 200 may adjust the position of each strap of the plurality of straps to achieve an updated fit based on the monitored strap pressure data of each strap and the monitored context information.  The updated fit may be within an operational range of head mounted display 200 that is greater than or equal to a loose fit threshold and less than or equal to a tight fit threshold.  The loose fit threshold may be based on a fixed limit that the position of each strap may be loosened to and a lower limit of strap pressure data of each strap to reduce or prevent movement of head mounted display 200 on the user’s head.  The tight fit threshold may be based on a fixed limit that the position of each strap may be tightened to and a higher limit of strap pressure data of each strap to prevent damage of head mounted display 200 on the user's head. Figure 2A, ¶ [0057]);
determining that the user wears the electronic device on his or her head if the primarily sensed pressure or atmospheric pressure value exceeds the threshold value (Yildiz, When the monitored context information indicates that the accepted fit of head mounted display 200 on the user is to be changed, head mounted display 200 may adjust the position of each strap of the plurality of straps to achieve an updated fit based on the monitored strap pressure data of each strap and the monitored context information.  The updated fit may be within an operational range of head mounted display 200 that is greater than or equal to a loose fit threshold and less than or equal to a tight fit threshold.  The loose fit threshold may be based on a fixed limit that the position of each strap may be loosened to and a lower limit of strap pressure data of each strap to reduce or prevent movement of head mounted display 200 on the user’s head.  The tight fit threshold may be based on a fixed limit that the position of each strap may be tightened to and a higher limit of strap pressure data of each strap to prevent damage of head mounted display 200 on the user's head. Figure 2A, ¶ [0057]); Yildiz teaches the straps being adjusted based on the fit thresholds.
primarily adjusting the length of the band (Yildiz, At step 1008, monitoring, by the controller, strap pressure data associated with the plurality of straps using a plurality of the pressure sensors associated with the plurality of straps.  At step 1010, automatically adjusting, by the controller, a position of each strap of the plurality of straps using at least one adjustment actuator coupled to the plurality of straps that may achieve a desired fit of the head mounted display on the user based on the monitored strap pressure data, the accepted strap pressure data of the user fit information, and the .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2010/0295769 by Lundström (“Lundstrom”).

As to claim 17, Lundstrom discloses a method of determining a movement of an eyeball of a user wearing an electronic device on the head (Lundstrom, head mounted part 4, Figures 3 and 5)(Lundstrom, an eye tracker unit mounted on the head mounted frame and adapted to monitor eye movements of a user, ¶ [0015]), the method comprising:
primarily sensing movement of a plurality of muscles connected with the eyeball (Lundstrom, The portable head mounted frame 24 is provided with an eye tracker unit comprising a first infrared camera 26a adapted to detect infrared radiation from one eye of the user, and a second infrared camera 26b adapted to detect infrared radiation from the other eye of the user.  Thus, the infrared camera 26a is directed towards one eye of the user and the other camera 26b is directed towards the other eye of the user. Alternatively, the portable frame 24 could be provided with more than two infrared cameras, for example four infrared cameras, two of which are adapted to detect eye movements of one of the eyes, and two of which are adapted to detect the other eye.  Thereby, increasing the range of user eye movements that are possible to detect. Figure 3, ¶ [0054]) (Lundstrom, In order to detect eye movements, movements of the pupil is be detected. ¶ [0055]); The infrared cameras of Lundstrom detect the movement 
combining measured values detected by respective sensors at the primarily sensing (Lundstrom, The portable head mounted frame 24 is provided with an eye tracker unit comprising a first infrared camera 26a adapted to detect infrared radiation from one eye of the user, and a second infrared camera 26b adapted to detect infrared radiation from the other eye of the user.  Thus, the infrared camera 26a is directed towards one eye of the user and the other camera 26b is directed towards the other eye of the user. Alternatively, the portable frame 24 could be provided with more than two infrared cameras, for example four infrared cameras, two of which are adapted to detect eye movements of one of the eyes, and two of which are adapted to detect the other eye.  Thereby, increasing the range of user eye movements that are possible to detect. Figure 3, ¶ [0054]);
determining the movement of the eyeball (Lundstrom, In order to detect eye movements, movements of the pupil is be detected… By means of the infrared camera, the temperature of different parts of the eye is measured.  Thereby, it is possible to distinguish the position the pupil from the rest of the eye and thereby to take a film of the movements of the pupil. ¶ [0055]; and
moving a cursor on a display part in response to the movement of the eyeball (Lundstrom, FIG. 5 shows the user wearing the head mounted part 4.  An image of the graphical screen of the external unit is projected on the retina of the user.  The user experiences a large screen hanging in front of him, in the air.  The screen shows content and a graphical user interface to the external unit.  The graphical unit .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0324280 by Yildiz et al. (“Yildiz”) in view of U.S. Pub. No. 2019/0005216 by Yakishyn et al. (“Yakishyn”).

As to claim 4, Yildiz does not expressly disclose the electronic device wherein the plurality of sensors comprises at least first to eighth sensors.
Yildiz does not expressly disclose eight sensors in the forehead pad.
Yakishyn teaches a head mounted display device wherein the plurality of sensors comprises at least first to eighth sensors (Yakishyn, the HMD device 1000 may include the mask 130 mounted on a portion of a face of a user who wears the HMD device 1000, and the plurality of sensors 231 to 238 spaced apart from each other inside the mask 130. Figure 14, ¶ [0150]). The mask 130 of Yakishyn is the face pad which is contact with the user’s face.
In addition, Yakishyn teaches the plurality of sensors 231 to 238 may be pressure sensors (Yakishyn, ¶ [0152]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yildiz’s forehead pad and sensors to include Yakishyn’s mask and sensors because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Yildiz’s forehead pad and sensors and Yakishyn’s mask and sensors perform the same general and predictable function, the predictable function being detecting the pressure of a user’s face on the head mounted display. Since each individual element and its function are shown in the prior art, albeit shown in separate 
Thus, Yildiz, as modified by Yakishyn, teaches the face mask of the HMD having eight sensors within to detect pressure.
	

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 7, Yildiz (U.S. Pub. No. 2019/0324280) discloses the electronic device wherein the adjusting part comprises:
a first shaft (Yildiz, crown drive pinion 432, Figure 4) and a second shaft rotatable (Yildiz, temple drive pinion 442, Figure 4) in a first direction and a second direction; 
a first motor (Yildiz, crown drive stepper motor 434, Figure 4) and a second motor (Yildiz, temple drive stepper motor 444, Figure 4) configured to rotate the first shaft (Yildiz, crown drive pinion 432, Figure 4) and the second shaft (Yildiz, temple drive pinion 442, Figure 4) in the first direction; and
Yildiz does not expressly disclose
a first stopper and a second stopper configured to stop rotary movement of the first shaft and the second shaft,
wherein the first shaft, the first motor and the first stopper are arranged to correspond to a left side of the user’s head, and the second shaft, the second motor and the second stopper are arranged to correspond to a right side of the user’s head, and
the first shaft, the first motor and the first stopper are arranged to be symmetrical with the second shaft, the second motor and the second stopper.
Park (U.S. Pub. No. 2018/0364491) teaches a head-mounted display apparatus with a stopping member to hold the pinion gear in place (Park, the rack apparatus 1310 may include a stopping member 1330 that allows the pinion gear to rotate only when a force above a specified magnitude is applied to the pinion gear. Figure 13, ¶ [0085]).
The combination of Yildiz and Park teaches the stopping member for each of the pinions of the temple strap and the crown strap. Yildiz teaches the single temple strap driving and the single crown strap driving. Yildiz, as modified by Park, does not teach the left and right motors for the straps.  In addition, no other prior art was found which reasonably teaches, alone or in combination, the limitations of the left and right shafts/motors/stoppers as claimed.  

As to claims 8-15, these claims are dependent upon objected claim 7 and these claims are objected to for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2019/0227329 by Han et al. teaches a wearable device wherein the device incorporates a pinion gear and spring system to affix the device together in order to make it easier to put on or remove.

U.S. Pub. No. 2018/0046147 by Aghara et al. teaches an automatic adjustment of head mounted display straps based on pressure sensors and threshold settings.

U.S. Pub. No. 2016/0342206 by Sahzly et al. teaches an eye and head tracking device which tracks eye movements to move a cursor on a computer screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691